Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action
Claims 1-7 and 10-20 are pending and are being considered.
Claims 8-9 have been cancelled.
Claims 1, 12 and 19 have been amended.

Examiner's Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview from Scott D. Watkins Reg. No. 36715 on 02/16/2022.
AMEND THE CLAIMS AS FOLLOWS:
1. 	(Currently Amended) A method, comprising: 
transmitting a first public encryption key from a local network device to a control device; 
encrypting a first packet for a remote network device utilizing a first private encryption key correlated with the first public encryption key; 
generating a second public encryption key and a second private encryption key;
 transmitting the second public encryption key from the local network device to the control device;

and after receiving the first message from the remote network device that the remote network device received the second public encryption key, encrypting a second packet for the remote network device utilizing the second private encryption key;
 transmitting a request from the local network device to the remote network device asking the remote network device to use the second public encryption key, and the first message sent in response to the request; 
wherein transmitting the request is not performed until at least a distribution time has elapsed after transmitting the second public encryption key from the local network device to the control device, the distribution time including a periodic time duration of when the control device distributes one or more encryption keys to one or more network devices;
 wherein before the generating, the local network device uses the first private encryption key to encrypt packets for the remote network device; 
wherein between the generating and the receiving, the local network device is in possession of the first private encryption key and the second private encryption key, uses the first private encryption key to encrypt packets for the remote network device, and does not yet use the second [[public]] private encryption key to encrypt packets for the remote network device; 
2 80950470.1Application No. 16/021,427Docket No. 606761 (1016938-US.02) Response to Non-Final Office Action wherein in response to receiving the first message from the remote network device that the remote network device received the second public encryption key, the local network device stops using the first private encryption key to encrypt packets for the remote network device and transitions to the second private encryption key to encrypt packets for the remote network device.


transmit a first public encryption key from the local network device to a control device; 
encrypt a first packet for a remote network device utilizing a first private encryption key correlated with the first public encryption key; 
generate a second public encryption key and a second private encryption key; 
transmit the second public encryption key from the local network device to the control device; 
receive a first message from the remote network device at the local network device that the remote network device received the second public encryption key from the control device for the remote network device; and
 480950470.1Application No. 16/021,427Docket No. 606761 (1016938-US.02)Response to Non-Final Office Actionafter receiving the first message from the remote network device that the remote network device received the second public encryption key, encrypt a second packet utilizing the second private encryption key;
 transmit a request from the local network device to the remote network device asking the remote network device to use the second public encryption key, and the first message sent in response to the request; 
wherein transmitting the request is not performed until at least a distribution time has elapsed after transmitting the second public encryption key from the local network device to the control device, the distribution time including a periodic time duration of when the control device distributes one or more encryption keys to one or more network devices;
 	wherein before the generate, the local network device uses the first private encryption key to encrypt packets for the remote network device; 
network device, and does not yet use the second [[public]] private encryption key to encrypt packets for the remote network device; 
wherein in response to receiving the first message from the remote network device that the remote network device received the second public encryption key, the local network device stops using the first private encryption key to encrypt packets for the remote network device and transitions to the second private encryption key to encrypt packets for the remote network device.

19.	(Currently Amended) A system, comprising: 
a control device, the control device configured to receive and periodically distribute public encryption keys; 
a remote network device in communication with the control device; 
and 680950470.1Application No. 16/021,427Docket No. 606761 (1016938-US.02) Response to Non-Final Office Actiona local network device in communication with the control device and in communication with the remote network device, the local network device configured to perform operations comprising: 
transmit a first public encryption key to the control device; 
encrypt a first packet for the remote network device utilizing a first private encryption key correlated with the first public encryption key; 
send the first packet to the remote network device; 
generate a second public encryption key and a second private encryption key;
 transmit the second public encryption key to the control device;
 receive a first message from the remote network device that the remote network device received the second public encryption key from the control device; 
network device utilizing the second private encryption key;
 transmit a request from the local network device to the remote network device asking the remote network device to use the second public encryption key, and the first message sent in response to the request; 
wherein transmitting the request is not performed until at least a distribution time has elapsed after transmitting the second public encryption key from the local network device to the control device, the distribution time including a periodic time duration of when the control device distributes one or more encryption keys to one or more network devices; 
wherein before the generate, the local network device uses the first private encryption key to encrypt packets for the remote network device; 
wherein between the generating and the receiving, the local network device is in possession of the first privatnetwork device, and does not yet use the second [[public]] private encryption key to encrypt packets for the remote network device; 
wherein in response to receiving the first message from the remote network device that the remote network device received the second public encryption key, the7 80950470.1Application No. 16/021,427Docket No. 606761 (1016938-US.02)Response to Non-Final Office Action local network device stops using the first private encryption key to encrypt packets for the remote network device and transitions to the second private encryption key to encrypt packets for the remote network device.

Response to arguments
Applicants arguments filled on 01/18/2022 have been fully considered and are persuasive.

Allowable Subject matter
Claims 1-7 and 10-20 are allowed.

Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of
 allowance whether the record of the prosecution as a whole does not make clear his or her reasons for
 allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the
 claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
The present invention is directed towards a method that includes transmitting a first public encryption key from a local network device to a control device. The method additionally includes encrypting a first packet for a remote network device utilizing a first private encryption key correlated with the first public encryption key and generating a second public encryption key and a second private encryption key. The method also includes transmitting the second public encryption key from the local network device to the control device and receiving a first message from the remote network device at the local network device that the remote network device received the second public encryption key from the control device. The method additionally includes, after receiving the first message from the remote network device that the remote network device received the second public encryption key, encrypting a second packet utilizing the second private encryption key.
“…..transmit a request from the local network device to the remote network device asking the remote network device to use the second public encryption key…. wherein transmitting the request is not performed until at least a distribution time has elapsed after transmitting the second public encryption key from the local network device to the control device, the distribution time including a periodic time duration of when the control device distributes one or more encryption keys to one or more network devices…. wherein in response to receiving the first message from the remote network device that the remote network device received the second public encryption key, the local network device stops using the first private encryption key to encrypt packets for the remote network device and transitions to the second private encryption key to encrypt packets for the remote network device” including other limitations in the claims. 
The closest prior art Lee et al (US 20090215477) is directed towards a method that facilitates securely accessing devices of a mobile infosphere is provided. The method comprises receiving a short message service (SMS) message including an encrypted payload in response to a registration request to a registry server. The method also includes decrypting the payload using a first public key from the registry server and a private key related to a second public key transmitted in the registration request and encrypting the payload with the private key and the first public key. Moreover, the method includes transmitting the encrypted payload to complete registry server registration creating a mobile infosphere.
Lee teaches transmitting a first public encryption key, encrypting the first packet using first private encryption key, generating and transmitting second public encryption key, Lee fails to explicitly teach transmit a request from the local network device to the remote network device asking the remote network device to use the second public encryption key…. wherein transmitting the request is not performed until at least a distribution time has elapsed after transmitting the second public encryption 
The closest prior art Soppera et al (US 9124565) is directed towards radio frequency identification (RFID) devices such as RFID tags, processes therefor, and processing thereof. The present invention also relates to apparatus and protocols for implementing such processes and processing. The present invention relates in particular, but not exclusively, to RFID tags attached to or otherwise associated with items in a supply chain.
Soppera teaches receiving a message confirming that the remote network device has received the second public encryption key and asking the local network device to transition to a second private encryption key for encrypting the packet. However just like Lee, Soppera also fails to explicitly teach transmit a request from the local network device to the remote network device asking the remote network device to use the second public encryption key…. wherein transmitting the request is not performed until at least a distribution time has elapsed after transmitting the second public encryption key from the local network device to the control device, the distribution time including a periodic time duration of when the control device distributes one or more encryption keys to one or more network devices…. wherein in response to receiving the first message from the remote network device that the remote network device received the second public encryption key, the local network device stops using the first private encryption key to encrypt packets for the remote network device and transitions to the second private encryption key to encrypt packets for the remote network device.

“transmit a request from the local network device to the remote network device asking the remote network device to use the second public encryption key…. wherein transmitting the request is not performed until at least a distribution time has elapsed after transmitting the second public encryption key from the local network device to the control device, the distribution time including a periodic time duration of when the control device distributes one or more encryption keys to one or more network devices…. wherein in response to receiving the first message from the remote network device that the remote network device received the second public encryption key, the local network device stops using the first private encryption key to encrypt packets for the remote network device and transitions to the second private encryption key to encrypt packets for the remote network device”
None of the prior art of record, either taken individually or in any combination, would have
anticipated or made obvious the invention of the instant application at or before the time it was filled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/               Examiner, Art Unit 2436                                                                                                                                                                                         /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436